Citation Nr: 1422165	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 1, 2009 for the addition of a minor child ("A") to the Veteran's VA compensation award as a dependent.  

2.  Entitlement to a waiver of an alleged overpayment of VA benefits in the amount of $3344.60, to include a determination as to if the debt is valid.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1981 to August 1985, from May 1990 to August 1990, and from December 1990 to June 1991.  The Veteran had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the reserve component.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and January 2012 administrative decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran's physical claims file, and the portion contained electronically, have been reviewed in this case.

The issue of entitlement to waiver of an alleged debt based on overpayment of VA compensation benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not inform VA of the "dependent" status of his then-minor child, "A," until August 2009; he failed to provide a birth date of his child prior to that time, and the date of notification (date of claim) is the later date when compared to when dependency arose.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than September 1, 2009 for the establishment of "A" as the Veteran's dependent is not warranted.  38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b), 3.660 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, when entitlement to the benefit claimed cannot be established as a matter of law, such as in the instant case, no such duty exists.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(b)(3)(ii), (d)(3); VAOPGCPREC 5-2004 (June 23, 2004)(VA is not required to meet VA's duty to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Veteran contends that his child, "A," should have been added to his compensation benefits award in May 2007.  Specifically, it is his allegation that he notified VA of the existence of his then-minor child at that time, and that additional benefits should have been paid from that month forward.  The record indicates that the Veteran's then-minor child was added to his award in September 2009.  

The Veteran is in receipt of service-connected compensation benefits for posttraumatic stress disorder (PTSD) at a 50 percent disability rating.  He filed his claim for service connection in 2007, and attached a form, dated in May 2007, in which he described the status of his claimed dependents.  The Veteran did not provide a date of birth for his child "A" at that time, and VA informed him that award of additional compensation depended on the age/minor status of his child.  It was requested that the Veteran provide "A's" date of birth so that her status as a dependent child could be verified.  That letter was dispatched in May 2008, and the Veteran was told that he had a year from the date of the letter to submit the date of birth for his child, and that if such information was received, that the child could be added to the award retroactively.  The Veteran did not respond within a year of this request.  

In September 2008, the Veteran submitted a "status of dependents" letter in which he did not claim any children.  According to the RO's investigation (documented in the statement of the case), the Veteran called VA on August 11, 2009 to inform as to the birthdate of then-minor child "A."  The dependent was confirmed and added to the award of compensation benefits on the first day of the following month, September 1, 2009.  The Board notes that the record does not contain a transcript of the phone conversation occurring in August 2009; however, the Veteran has not disputed that it did occur as reported by VA.  Accordingly, the Board concedes that the Veteran notified VA of the date of his then-minor child's birth in August 2009.  

The effective date for the award of additional compensation or pension for a dependent will be the latest of the following: (1) The date of claim.  This term means the following, listed in their order of applicability: (i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise, (ii) Date notice is received of the dependent's existence, if evidence is received within one year of the VA request; (2) Date dependency arises; (3) Effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; and (4) Date of commencement of veteran's award.  38 C.F.R. § 3.401(b).  The earliest that the additional award of compensation for a dependent can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

Applicable regulations state that for compensation benefits, it is the responsibility of the recipient to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1).  Moreover, where there is change in the payee's marital status or status of dependents which would permit payment at a higher rate and the change in status is by reason of the claimant's marriage, or, birth or adoption of a child, the effective date of the increase will be the date of the event (i.e., the date of the birth/adoption of a child) if the required evidence is received within 1 year of the event. 

As noted, the Veteran notified VA that he had the child ("A") in May 2007; however, he did not notify the RO of the date of "A's" birth, and it could not be verified at that time as to if she was a minor child who would qualify as a dependent with respect to addition to the Veteran's award of compensation benefits.  VA was notified that a potential dependent existed, and took steps to inform the Veteran as to what he needed to provide so as to add "A" to his award (a birth date) in May 2008.  Within a year from this date (i.e. the date of the VA request), no evidence was received that would establish "A" as a dependent child of the Veteran.  VA was not notified as to the child's status as a dependent (i.e. that her birth date would qualify her as a minor child) until August 2009.  Following verification of this information, which did occur within a year of notice posited by the Veteran in August 2009, the effective date of award was set to September 2009, which is the first day of the month following the receipt of notice by VA that the child "A" was the Veteran's dependent.  This is the "date of claim" for the purposes of establishing "A" as a dependent, and is the later date when compared to the date dependency arose (either the date of "A's" birth in 1993, or the date entitlement to compensation was established in 2007).  Accordingly, the September 2009 effective date established by the RO (the first day of the month following establishment of "A" as the Veteran's dependent) is legally correct.  Entitlement to an earlier effective date is not established.  

Simply, the Veteran did not provide information requested by VA so as to establish "A" as his dependent child until August 2009, despite being informed of the need for him to do so.  Thus, the date of claim is not in 2007 as he has alleged, and the claim for an earlier effective date must be denied as a matter of law.   


ORDER

Entitlement to an effective date earlier than September 1, 2009 for the addition of a minor child ("A") to the Veteran's VA compensation award as a dependent is denied.  




REMAND

The Veteran, in a January 2012 letter, was notified that VA had overpaid his compensation benefits and that a debt of $3344.60 had been created.  Appellate rights were furnished, and the Veteran posited a timely notice of disagreement with the alleged debt in February 2012.  He has contested the debt and has requested a waiver of repayment should the debt be deemed valid.  It is indicated that the file had been transferred to VA's debt collection RO in St. Paul, Minnesota; however, despite a timely notice of disagreement, no statement of the case has been issued.  

Communication expressing dissatisfaction with an RO decision and a desire to contest the result constitutes a notice of disagreement.  See 38 C.F.R. § 20.201; Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007).  As noted, this occurred in this case.  The filing of a notice of disagreement initiates the appeal process, and VA is required to issue a statement of the case, as well as provide the Veteran with an opportunity to perfect his appeal to the Board (via submission of a substantive appeal/VA Form 9).  As that has not occurred with respect to the issue of the validity of a debt and/or waiver of overpayment of compensation benefits, VA must remand the clam so that the statement of the case can be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id. 

Accordingly, the case is REMANDED for the following action:

With respect to the timely notice of disagreement filed with the assessment of a debt attributable to an alleged overpayment of VA benefits and the associated request of a waiver of repayment of the alleged debt, issue an appropriate statement of the case to the Veteran and his representative.  Allow the Veteran to submit additional evidence in support of his claim should he so elect, and provide him information as to how to perfect a substantive appeal to the Board. The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue. Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


